ORDER
PER CURIAM.
Iran Henderson (Henderson) appeals from the trial court judgment entered after a jury verdict in favor of Officer Stuart Andrews (Andrews), and an order granting summary judgment in favor of The Municipality of Cool Valley (Cool Valley).1
Henderson claims the trial court erred in: 1) granting summary judgment in favor of Cool Valley; 2) failing to permit Officer Laird Bowers to testify as an expert; 3) failing to admit into evidence the Policy and Procedures of Cool Valley Police Department concerning Domestic Violence; 4) failing to allow into evidence the Declaration by Officer Bowers concerning Andrews’ customs and habits; and 5) denying admission of the Cool Valley Police Department’s Lethal Weapons and Deadly Force document.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error are without merit. The evidence in support of the jury verdict is not insufficient. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed in accordance with Rule 84.16(b).

. We will not consider Henderson’s appeal from summary judgment in favor of Cool Valley because Henderson voluntarily dismissed Cool Valley in the proceedings below.


. Cool Valley’s and Andrew’s Motion to Strike Henderson's Brief and for Dismissal of this Appeal is denied.